Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-30 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 1, 2, 3, 4, 5, 6, 7, 8, 9, 11, 13, 14, 15, 16, 29 rejected under 35 U.S.C. 103 as being unpatentable over Pjanic et al. (US 2020/0221502) in view of Yi (US 2018/0069593) in view of Stern-Berkowitz et al. (US 2017/0280481).
For claim 1, Pjanic teaches: A method for wireless communication at a user equipment (UE) (see at least 0046-0047 and fig. 1, 6-7, UEs and BS may comprise processor/memory for communication), comprising:
receiving, from a base station, signaling indicating a configuration for a time window for communicating to the UE a random access response of a random access procedure, the configuration indicating a first quantity of instances of control information associated with the random access response in a plurality of slots, and at least a portion of the time window configured for transmitting the first quantity of instances (see at least 0064-0065 and fig. 3, a number of repetitions on MPDCCH may be configured for communicating Msg2 random access response and/or Msg2 DCI (also see 0025); the number of repetitions is sent over a corresponding number of subframes (slots) e.g. fig. 3 shows 4 repetitions sent on 4 subframes);
monitoring, during the time window according to the configuration, the plurality of slots for instances of the control information (see at least 0064-0065 and fig. 3, UE may monitor the MPDCCH subframes for the number of repetitions (also see 0007-0008));
receiving a second quantity of instances of the control information for the UE in a first subset of slots of the plurality of slots, the second quantity of instances less than the first quantity of instances (see at least 0064-0065 and fig. 3, UE may receive a repetition on every MPDCCH subframe as shown, thus may receive a given number of MPDCCH repetitions less than the total number on any given subset of subframes less than the total number).
Pjanic does not explicitly teach: and a second subset of slots of the plurality of slots including a third quantity of instances of other control information associated with random access responses for one or more other UEs.  Yi from an analogous art teaches (see at least 0210, frequency hopping may be configured for MPDCCH transmission to UEs; see at least 0056 and fig. 7, multiple UEs may receive on a subframe using different subbands, thus a second/other UE may receive MPDCCH on a given subframe/slot).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Yi to the system of Pjanic, so a given second subset of subframes/slots (other than the first subset taught by Pjanic) comprises MPDCCH RAR/DCI repetitions for other UEs, as suggested by Yi.  The motivation would have been to enhance MPDCCH transmissions to multiple UEs via frequency hopping on subframes (Yi 0210, 0056).
Pjanic does not explicitly teach: combining the instances of the control information from the first subset of slots; and decoding the random access response received as part of the random access procedure based at least in part on combining the instances.  Stern-Berkowitz from an analogous art teaches (see at least 0100, 0134, 0141, a number of repetitions of PDCCH or PDSCH may be combined to receive the RAR).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Stern-Berkowitz to the system of Pjanic, Yi, so the UE combines the repetitions of the MPDCCH e.g. including first subset, and receives RAR accordingly, as suggested by Stern-Berkowitz.  The motivation would have been to enhance RAR reception by combining multiple repetitions for successful reception (Stern-Berkowitz 0100, 0149-0150).
For claim 2, Pjanic, Yi, Stern-Berkowitz teach claim 1, Pjanic further teaches: attempting to decode the control information by combining signals received on a plurality of different subsets of slots of the plurality of slots, the plurality of different subsets of slots including the first subset of slots and the second subset of slots (see at least 0064-0065 and fig. 3, UE may receive a repetition on every MPDCCH subframe as shown, thus may receive the configured number of MPDCCH repetitions over both a given subset (first subset) of the subframes and a given remainder (second subset) of the subframes).
For claim 3, Pjanic, Yi, Stern-Berkowitz teach claim 1, Stern-Berkowitz further teaches: wherein the combining of the instances of the control information comprises: combining the instances of the control information from both the first subset of slots and the second subset of slots, wherein the decoding the random access response is based at least in part on the combining the instances of the control information from both the first subset of slots and the second subset of slots (see at least 0100, 0134, 0141, a number of repetitions of PDCCH or PDSCH may be combined to receive the RAR).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Stern-Berkowitz to the system of claim 1, so the UE combines the repetitions of the MPDCCH in all the subframes e.g. including first and second subset, and receives RAR accordingly, as suggested by Stern-Berkowitz.  The motivation would have been to enhance RAR reception by combining multiple repetitions for successful reception (Stern-Berkowitz 0100, 0149-0150).
For claim 4, Pjanic, Yi, Stern-Berkowitz teach claim 1, Pjanic further teaches: identifying, based at last in part on the configuration, the first quantity of instances of the control information for the random access response in the first subset of slots of the plurality of slots, wherein the monitoring the plurality of slots for the instances of the control information for the UE is based at least in part on the first quantity of instances (see at least 0064-0065 and fig. 3, a number of repetitions on MPDCCH may be configured for communicating Msg2 random access response and/or Msg2 DCI (also see 0025); a maximum Rmax repetition level may be used e.g. 256 repetitions).
For claim 5, Pjanic, Yi, Stern-Berkowitz teach claim 4, Pjanic further teaches: wherein the first quantity of instances of the control information corresponds to a maximum repetition value of the control information (see at least 0064-0065 and fig. 3, a number of repetitions on MPDCCH may be configured for communicating Msg2 random access response and/or Msg2 DCI (also see 0025); a maximum Rmax repetition level may be used e.g. 256 repetitions).
For claim 6, Pjanic, Yi, Stern-Berkowitz teach claim 1, Pjanic further teaches: receiving, from the base station, an indication of a quantity of instances of the control information for the random access response in the first subset of slots of the plurality of slots (see at least 0064-0065 and fig. 3, a number of repetitions on MPDCCH may be configured for communicating Msg2 random access response and/or Msg2 DCI (also see 0025), thus indicating x repetitions over x subframes e.g. fig. 3 shows 4 repetitions sent on 4 subframes).
For claim 7, Pjanic, Yi, Stern-Berkowitz teach claim 6, Pjanic further teaches: wherein the monitoring of the plurality of slots for the instances of the control information for the UE comprises: monitoring the first subset of slots of the plurality of slots based at least in part on receiving the indication of the quantity of instances of the control information (see at least 0064-0065 and fig. 3, UE may monitor the MPDCCH for the configured number of repetitions over the corresponding number of subframes including a given first subset of subframes).
For claim 8, Pjanic, Yi, Stern-Berkowitz teach claim 7, Pjanic further teaches: wherein the quantity of instances of the control information correspond to a repetition of the control information over the first subset of slots of the plurality of slots (see at least 0064-0065 and fig. 3, UE may monitor the MPDCCH for the configured number of repetitions over the corresponding number of subframes including a given first subset of subframes).
For claim 9, Pjanic, Yi, Stern-Berkowitz teach claim 7, Pjanic further teaches: wherein the quantity of instances of the control information for the random access response in the first subset of slots is less than a threshold quantity of instances of the control information for the random access response in the first subset of slots (see at least 0073, UE may use a repetition level less than a maximum value r4 (Rmax) e.g. r1, r2, or r3, thus a configured quantity of MPDCCH repetitions may be less than a maximum threshold e.g. 256 repetitions).
For claim 11, Pjanic, Yi, Stern-Berkowitz teach claim 1, Pjanic further teaches: further comprising: receiving system information including an indicator of the configuration for the time window, wherein the system information comprises a remaining minimum system information, a system information block, or a master information block, or any combination thereof (see at least 0064-0065 and fig. 3, number of repetitions on MPDCCH may be configured via SIB e.g. SIB2).
For claim 13, Pjanic, Yi, Stern-Berkowitz teach claim 1, Pjanic further teaches: wherein the instances of the control information are carried on a physical downlink control channel (see at least 0064-0065 and fig. 3, repetitions on MPDCCH may be configured for communicating Msg2 random access response and/or Msg2 DCI (also see 0025)).
For claim 14, Pjanic, Yi, Stern-Berkowitz teach claim 1, Pjanic further teaches: wherein the first subset of slots or the second subset of slots, or both, are consecutive slots of the plurality of slots (see at least 0064-0065 and fig. 3, repetitions on MPDCCH e.g. including first and/or second subset are shown on a plurality of subframes (slots) which may be consecutive).
For claim 15, Pjanic, Yi, Stern-Berkowitz teach claim 1, Pjanic further teaches: wherein at least two slots of the first subset of slots are non-consecutive slots of the plurality of slots (see at least 0064-0065 and fig. 3, repetitions on MPDCCH are shown on a plurality of subframes (slots); two given subframes may be non-consecutive e.g. first and third subframe of a first subset would not be consecutive).
For claim 16, Pjanic, Yi, Stern-Berkowitz teach claim 1, Pjanic further teaches: wherein a sum of the second quantity of instances of the control information and the third quantity of instances of the other control information is equal to the first quantity of instances of the control information (see at least 0064-0065 and fig. 3, UE may receive a first number of MPDCCH repetitions less than the total on any given subset (first subset) of subframes less than the total number, thus remaining subframes (second subset) containing a number of MPDCCH repetitions (third quantity) equals total configured repetitions if combined/summed with the first number of MPDCCH repetitions).
Claim 29 recites an apparatus substantially similar to the method of claim 1 and is rejected under similar reasoning.

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Pjanic et al. (US 2020/0221502) in view of Yi (US 2018/0069593) in view of Stern-Berkowitz et al. (US 2017/0280481) in view of Nan et al. (US 2017/0013643).
For claim 12, Pjanic, Yi, Stern-Berkowitz teach claim 1, but not explicitly: further comprising: performing a parity check on the combination of the instances of the random access response, the parity check comprising a cyclic redundancy check, wherein decoding the random access response is based at least in part on performing the parity check.  Nan from an analogous art teaches (see at least 0489, PDCCH sent at repetition level may be CRC scrambled and UE may descramble CRC to determine correct PDCCH).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Nan to the system of claim 1, so the UE performs a CRC descramble check to determine the MPDCCH is correct, as suggested by Nan.  The motivation would have been to enhance DCI reception by checking a received MPDCCH has the correct CRC and intended for the UE (Nan 0489, 0004).

Claim 17, 18, 19, 20, 22, 24, 25, 26, 27, 28, 30 rejected under 35 U.S.C. 103 as being unpatentable over Pjanic et al. (US 2020/0221502) in view of Yi (US 2018/0069593).
For claim 17, Pjanic teaches: A method for wireless communication at a base station (see at least 0046-0047 and fig. 1, 6-7, UEs and BS may comprise processor/memory for communication), comprising:
transmitting, to a user equipment (UE), signaling indicating a configuration for a time window for communicating a random access response of a random access procedure, the configuration indicating a first quantity of instances of control information associated with the random access response in a plurality of slots, and at least a portion of the time window configured for transmitting the first quantity of instances (see at least 0064-0065 and fig. 3, a number of repetitions on MPDCCH may be configured for communicating Msg2 random access response and/or Msg2 DCI (also see 0025); the number of repetitions is sent over a corresponding number of subframes (slots) e.g. fig. 3 shows 4 repetitions sent on 4 subframes);
receiving, from the UE, a random access request of the random access procedure (see at least Abstract, UE may send random access request);
selecting, for the time window in response to the random access request, a first subset of slots of the plurality of slots to use to transmit a second quantity of instances of the control information to the UE according to the configuration, the second quantity of instances less than the first quantity of instances (see at least 0064-0065 and fig. 3, UE may receive a repetition on every MPDCCH subframe as shown, thus may receive a given number of MPDCCH repetitions less than the total number on any given subset of subframes less than the total number); and
transmitting the second quantity of instances of the control information for the UE in the first subset of slots (see at least 0064-0065 and fig. 3, UE may receive a given number of MPDCCH repetitions less than the total number on any given subset of subframes less than the total number).
Pjanic does not explicitly teach: and a second subset of slots of the plurality of slots including a third quantity of instances of other control information associated with random access responses for one or more other UEs, or: …and the third quantity of instances of the other control information for the one or more other UEs in the second subset of slots.  Yi from an analogous art teaches (see at least 0210, frequency hopping may be configured for MPDCCH transmission to UEs; see at least 0056 and fig. 7, multiple UEs may receive on a subframe using different subbands, thus a second/other UE may receive MPDCCH on a given subframe/slot).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Yi to the system of Pjanic, so a given second subset of subframes/slots (other than the first subset taught by Pjanic) comprises MPDCCH RAR/DCI repetitions for other UEs, as suggested by Yi.  The motivation would have been to enhance MPDCCH transmissions to multiple UEs via frequency hopping on subframes (Yi 0210, 0056).
For claim 18, Pjanic, Yi teach claim 17, Pjanic further teaches: further comprising: identifying, based at last in part on the configuration, the first quantity of instances of the control information for the UE in the first subset of slots of the plurality of slots, wherein the transmitting the second quantity of instances of the control information for the UE in the first subset of slots is based at least in part on the first quantity of instances of the control information for the UE (see at least 0064-0065 and fig. 3, total number of repetitions on MPDCCH may be configured over a corresponding total number of subframes, thus any given subset of MPDCCH repetitions in a subset of subframes may be configured based in part from total repetitions).
For claim 19, Pjanic, Yi teach claim 18, Pjanic further teaches: wherein a threshold quantity of instances of the control information for the random access response in the first subset of slots corresponds to a threshold repetition of the control information in the first subset of slots of the plurality of slots (see at least 0073, UE may use a repetition level less than or equal to a maximum value r4 (Rmax) e.g. r1, r2, r3, r4, thus a configured quantity of MPDCCH repetitions may be less than or equal to a maximum threshold e.g. 256 repetitions).
For claim 20, Pjanic, Yi teach claim 17, Pjanic further teaches: transmitting an indication of a quantity of instances of the control information for the UE in the first subset of slots of the plurality of slots, wherein the transmitting the second quantity of instances of the control information for the UE in the first subset of slots is based at least in part on the transmitting the indication of the quantity of instances of the control information for the UE (see at least 0064-0065 and fig. 3, total number of repetitions on MPDCCH may be configured over a corresponding total number of subframes, thus any given subset of MPDCCH repetitions in a subset of subframes may be configured based in part from total repetitions).
For claim 22, Pjanic, Yi teach claim 17, Pjanic further teaches: wherein the first quantity of instances of the control information associated with the random access response in the plurality of slots is based at least in part on an aggregation level for a control channel carrying the control information (see at least Abstract and 0073, a repetition level may be selected from a set of levels associated with a CE level of a CE mode).
For claim 24, Pjanic, Yi teach claim 17, Pjanic further teaches: further comprising: transmitting system information including an indicator of the configuration for the time window, wherein the system information comprises a remaining minimum system information, a system information block, or a master information block, or a combination thereof (see at least 0064-0065 and fig. 3, number of repetitions on MPDCCH may be configured via SIB e.g. SIB2).
For claim 25, Pjanic, Yi teach claim 17, Pjanic further teaches: wherein the second quantity of instances of the control information are carried on a physical downlink control channel (see at least 0064-0065 and fig. 3, repetitions on MPDCCH may be configured for communicating Msg2 random access response and/or Msg2 DCI (also see 0025)).
For claim 26, Pjanic, Yi teach claim 17, Pjanic further teaches: wherein the first subset of slots or the second subset of slots, or both, are consecutive slots of the plurality of slots (see at least 0064-0065 and fig. 3, repetitions on MPDCCH e.g. including first and/or second subset are shown on a plurality of subframes (slots) which may be consecutive).
For claim 27, Pjanic, Yi teach claim 17, Pjanic further teaches: wherein at least two slots of the first subset of slots are non-consecutive slots of the plurality of slots (see at least 0064-0065 and fig. 3, repetitions on MPDCCH are shown on a plurality of subframes (slots); two given subframes may be non-consecutive e.g. first and third subframe of a first subset would not be consecutive).
For claim 28, Pjanic, Yi teach claim 17, Pjanic further teaches: wherein a sum of the second quantity of instances of the control information and the third quantity of instances of the other control information is equal to the first quantity of instances of the control information (see at least 0064-0065 and fig. 3, UE may receive a first number of MPDCCH repetitions less than the total on any given subset (first subset) of subframes less than the total number, thus remaining subframes (second subset) containing a number of MPDCCH repetitions (third quantity) equals total configured repetitions if combined/summed with the first number of MPDCCH repetitions).
Claim 30 recites an apparatus substantially similar to the method of claim 17 and is rejected under similar reasoning.
Allowable Subject Matter
Claim 10, 21, 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For claim 10 the prior art fails to teach/suggest: wherein the second quantity of instances of the control information associated with the random access response in the first subset of slots is based at least in part on receiving the indication and an aggregation level for a control channel carrying the control information.  The closest prior art Pjanic et al. (US 2020/0221502) discloses a second quantity in a first subset of slots less than a first quantity (0064-0065 and fig. 3) but not wherein the second quantity of instances of the control information associated with the random access response in the first subset of slots is based at least in part on receiving the indication and an aggregation level for a control channel carrying the control information.
For claim 21 the prior art fails to teach/suggest: transmitting a second configuration indicating the plurality of slots for the UE to receive the second quantity of instances of the control information in the first subset of slots of the plurality of slots.  The closest prior art Pjanic et al. (US 2020/0221502) discloses configuration of a total number of MPDCCH instances (0064-0065 and fig. 3) but not a second configuration indicating the plurality of slots for the UE to receive the second quantity of instances of the control information in the first subset of slots of the plurality of slots.
For claim 23 the prior art fails to teach/suggest: wherein the second quantity of instances of the control information for the UE in the first subset of slots is based at least in part on the transmitted signaling indicating the configuration for the time window and an aggregation level for a control channel carrying the control information.  The closest prior art Pjanic et al. (US 2020/0221502) discloses a second quantity in a first subset of slots less than a first quantity (0064-0065 and fig. 3) but not the second quantity of instances of the control information for the UE in the first subset of slots is based at least in part on the transmitted signaling indicating the configuration for the time window and an aggregation level for a control channel carrying the control information.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Park et al. (US 2021/0282042) discloses a method for transmitting and receiving signals in wireless communication system, and device therefor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467